Citation Nr: 1702153	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  10-08 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an effective date earlier than January 24, 2009, for the award of a 30 percent disability rating for residuals of a left shoulder injury with degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to January 1956. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and May 2012 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing before a Decision Review Officer (DRO) in December 2010.  He testified at a hearing before a Veterans Law Judge (VLJ) in January 2012.  Transcripts are of record.

In a decision dated April 2012, the Board awarded a 30 percent rating for residuals   of left shoulder injury, and denied the service connection claims for bilateral hearing loss and tinnitus.  The Veteran appealed the denials of service connection to the United States Court of Appeals for Veterans Claims (Court).  A November 2013 Memorandum Decision vacated the Board's April 2012 decision denying service connection for bilateral hearing loss and tinnitus, and remanded the claims for action consistent with the Court's decision.

In a February 2014 letter, the Board informed the Veteran that the VLJ who conducted the January 2012 hearing was no longer employed by the Board and      gave him the option of appearing at another hearing before another VLJ.  The   Veteran opted for another Board hearing and those claims were remanded in June 2014 in order to schedule the Veteran for his requested hearing.  The Veteran testified at a videoconference hearing before the undersigned VLJ in November 2014.  A transcript is of record.

The Board issued a decision in January 2015 that denied entitlement to an effective date earlier than January 24, 2009, for the award of a 30 percent disability rating   for residuals of a left shoulder injury with degenerative changes and remanded       the claims for service connection.  The Veteran appealed the denial of an earlier effective date to the Court.  In a February 2016 Joint Motion for Partial Remand (Joint Motion) the parties requested that the Court vacate the January 2015 Board decision on that issue.  In a February 2016 Order, the Court granted the Joint Motion.

The Board remanded the claims for service connection in October 2015 for additional development.  It sought an expert medical opinion on those issues in June 2016.  The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The competent, credible, and probative evidence does not reflect that the Veteran's bilateral hearing loss manifested during service or to a compensable degree within one year of his discharge from service, and the most probative evidence indicates his current hearing loss is not related to his military service.  

2.  The competent, credible, and probative evidence does not reflect that the Veteran's tinnitus manifested during service or to a compensable degree within one year of his discharge from service, and the most probative evidence indicates his current tinnitus is not related to his military service.  

3.  A June 1995 rating decision established service connection for a left shoulder disability and assigned a 20 percent disability rating; the Veteran did not appeal the decision.

4.  The Veteran filed a claim for an increased rating on or about July 20, 1995.

5.  Prior to January 24, 2009, the Veteran's left shoulder injury with degenerative changes was not manifested by symptomatology that more nearly approximates a disability rating of 30 percent.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  The criteria for an effective date earlier than January 24, 2009, for the award of a 30 percent rating for residuals of a left shoulder injury with degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.400 (2014), 4.71, Diagnostic Code 5201 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act 

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify      on the service connection claims was satisfied by a letter in January 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  With respect to the Veteran's assertion that he is entitled to an earlier effective date for the award of a 30 percent disability rating for residuals of a left shoulder injury with degenerative changes, the United States Court of Appeals of the Federal Circuit has held that once the underlying claim is granted, further notice as to downstream questions, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's post-service treatment records are on file and several VA examinations have been conducted and opinions obtained.  It has been determined that the Veteran's service treatment records were destroyed in the fire that occurred at the National Personnel Records Center (NPRC) in 1973.  In November 2009, it was certified      that they were unavailable.  The Veteran was informed of their unavailability in a November 2009 letter (as well as in a March 1994 letter issued in conjunction with a claim different from the one currently on appeal).

The Veteran was also afforded a hearing at the RO and several hearings before the Board.  As there is no allegation that any of the hearings provided to the Veteran were deficient in any way, further discussion of the adequacy of the hearings is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board also notes that actions requested in the prior remands have been undertaken.  More specifically, the Veteran was afforded another Board hearing after being informed that the VLJ who conducted his January 2012 hearing was     no longer employed by the Board; the Veteran was asked to provide the names, addresses and approximate dates of treatment of all health care providers who had treated his bilateral hearing loss and tinnitus; and VA examinations were scheduled to obtain an opinion as to the Veteran's bilateral hearing loss and tinnitus claims.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection

Service connection may be established for a disability resulting from disease          or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss or tinnitus (as organic diseases of the nervous system) become manifest to a degree of 10 percent within one year from date of termination of such service, such diseases shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

For claims for service connection for hearing loss or impairment, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test results do not meet the regulatory requirements for establishing a "disability" at the time of the Veteran's separation, the Veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is the result of disease or injury in service.  Id. at 160.

When a veteran's service treatment records are not available, the Board's duty to explain its findings and conclusions is heightened.  O'Hare v Derwinski, 1 Vet. App. 365, 367 (1991).  The case law, however, does not establish a heightened "benefit of the doubt," but rather only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed.  The legal standard for proving a claim for service connection is not lowered, but rather the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant is increased.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that he developed bilateral hearing loss and tinnitus during his active duty service as a result of his in-service exposure to acoustic trauma while working on the flight line.  The lay evidence in this case consists of statements from the Veteran and several individuals who know him, as well as the Veteran's hearing testimony.

In the VA Form 21-526 received January 2009, the Veteran reported that while stationed at Shepherds Grove Air Force Base in the United Kingdom from August 1952 until August 1955, he was subject to the noise of F86 and F84 jet airplanes    on the flight line without ear protection.  He asserted that ringing in the ears and hearing loss were caused by this.  

In another VA Form 21-526 received on January 30, 2009, the Veteran indicated      he wanted to amend his claim to include loss of hearing in both ears with tinnitus (ringing and roaring of both ears), indicating that his hearing was damaged while he was in the Air Force on the flight line due to the high pitched sounds of the jet aircraft engines on a regular basis.  

In a February 2009 statement, R.V.L. reported that he was stationed at Shepherds Grove Air Force Base in Suffolk County England in the 1950s.  This was a jet aircraft base and those who were in the Air Police had to be on the flight line continuously for security.  R.V.L. reported that the Veteran was on this base from 1952 until 1955 and was required to be on the flight line on a regular basis.  R.V.L. further reported that they were subject to the high pitched shrill sounds of the jet engines and were not given hearing protection.  Many times, there were multiple    jet airplanes at one time and the noise was extreme.  When going off duty, it was normal for the ears to roar and ring.  Most of those who pulled that duty now found themselves with significant hearing loss and tinnitus that was aggravated by being subject to this without hearing protection.  

B.P. wrote in a February 2009 statement that he served in the Air Police of the 7519th Air Base Squadron in England during the 1950s.  This was a support squadron of the 81st Fighter Bomber Wing.  They did security for the 78th Fighter Bomber and the 92nd Fighter Bomber squadrons.  24 hour security required them   to be on the flight line when the jet aircraft were emitting loud and shrill noise and the Air Police on duty were subject to these noises without hearing protection.  B. P. reported that many of them put in that position had hearing loss and tinnitus and that he had hearing loss and had observed the Veteran's hearing loss at their annual reunion.  It was not surprising to him considering the extreme noise they endured in the line of duty without hearing protection.

In a February 2009 letter almost verbatim of the letter discussed in the preceding paragraph, J.G. added that he had observed the Veteran's hearing loss at their yearly reunion.  

In his notice of disagreement, the Veteran reported that he disagreed with the denial of bilateral hearing loss because his eardrums were damaged when he was on active duty on the flight line at Shepherds Grove Air Force Base in England and that his ear drums would hurt.  He indicated that when he had audio tests in the 1990s, it was because he could not hear normally; he did not know what the test VA referred to as being normal because his hearing had not been normal since he left active duty in England.  In regards to the denial of tinnitus, the Veteran disagreed because he complained about the ringing in the ears when he left the Air Force and had lived with it ever since.  See July 2009 VA Form 21-4138.  

In an undated letter to his congressman received in January 2010, the Veteran reported that he never complained of ringing in his ears or hearing loss since leaving service and went on with his life until he had found himself retired and decided to put in a claim.  He indicated that his service treatment records had been lost and should have noted ringing in the ears.  He had gotten statements from several individuals.  The Veteran reported that he had his hearing checked in 1998 because he could not hear and the tester said it was not bad enough for hearing aide, but he later had them tested again and now had hearing aids.  The Veteran asserted that it was not his fault that his records had been lost and that VA had discredited his buddy statements.  The Veteran also indicated there was no doubt in his mind that VA had a main objective of turning down as many Veterans as they can and fight them tooth and nail on every angle of their claim.  This letter was sent almost verbatim to the Veteran's senator in September 2010.  

In a January 2010 letter, R.C.S. reported that he was stationed at Shepherds Grove Air Force Base in England in the 1950s at the same time the Veteran was there.      In addition to reporting that they were exposed to noise on the flight line without hearing protection, R.C.S. reported that he could remember that troops complained of ear noise, but at that time, it was not thought about much because they had a     job to do.  R.C.S. reported that he had visited with the Veteran at his home and numerous places and times over the years following their assignment in the United Kingdom and that it was evident throughout the years that he had hearing loss and he had always complained of the roaring in his ears.  R.C.S. indicated that it was    his belief that the Veteran's hearing problems were service-connected.  The Board notes that the font used in this letter appears to be identical to the font used in the letter discussed in the preceding paragraph written by the Veteran.  

The Veteran submitted a photograph in February 2010 that is purportedly of him guarding a jet.  Another picture shows two jets taking off simultaneously.  

In a February 2010 letter, T.E.H. also reported that he was stationed with the Veteran at Shepherds Grove Air Force Base and that they were exposed to noise on the flight line without hearing protection.  He indicated that he had visited the Veteran over the years and had always heard him complain of tinnitus.  It was also obvious that his hearing was not as it should be and that he had trouble understanding the normal speech until he got the hearing aids several years ago.  T.E.H. asked VA to accept   the statement as evidence of the Veteran's service-connected disability, which he      had no doubt resulted from his exposure to the traumatic loud noise of the jet aircraft.  The same photographs submitted by the Veteran were included in this letter.  

In a February 2010 letter, J.A.H. also reported that he was stationed with the Veteran at Shepherds Grove Air Force Base and that the Veteran was in the air police, handling security on the base and flight lines.  J.A.H. explained that since jet aircraft had not been around that long, hearing protection was not used.  J.A.H. also reported that he had kept in touch with the Veteran since "the Grove" and had noticed him having hearing loss when together on numerous occasions.  He also complained of ringing in the ears over the years when J.A.H. had been in the Veteran's company.  J.A.H. felt sure that his hearing loss and ringing in the ears   "is service connected to his time spent in harm's way at Shepherds Grove."

In his February 2010 VA Form 9, the Veteran reported that it was not his fault that his service records were lost and the only evidence he had in their absence are the statements from those with whom he served (after searching for and finding them).  The Veteran indicated that these statements are his proof of service connection and should be sufficient to grant the claim.  

In a February 2010 statement, W.G.M. reported that he was stationed at Shepherds Grove Air Force Base and was subjected to noise on the flight line without hearing protection.  He indicated that he remembered one time when he and the Veteran returned to the guard room to leave the shift and turn in their weapons and they   both talked about his their ears were ringing from exposure to the noise of the jet engines.  He remembered the Veteran saying that "my ears sound like I am holding big sea shells up to them."  W.G.M. reported that he and the Veteran had remained friends and he had visited him at his home and numerous other places and the Veteran had always said he still had ringing in this ears and that he had to talk louder so the Veteran could hear because his hearing abilities were reduced   because of his traumatic service-connected hearing loss.  

In an April 2010 VA Form 21-4138, the Veteran reported that he had experienced tinnitus since being stationed at Shepherds Grove Air Force Base and that he had never put in a claim for it but just lived with it and the hearing loss.  He indicated that VA should not be allowed to use the years of not having put a claim in as negative evidence against him and that VA should not have lost his records.  He was offended that letters he had obtained from people he had served with were being referred to as buddy statements because he worked hard to contact them.  

In a September 2010 VA Form 21-4138, the Veteran asserted that he had provided enough statements to justify his claim for the continuous ringing of both ears and hearing loss.  

The Veteran presented testimony before a Decision Review Officer in December 2010.  He reported mostly on his exposure to noise without hearing protection in regards to his claims for service connection for bilateral hearing loss and tinnitus.  He again asserted that he had experienced tinnitus since service and testified that he recognized some hearing loss during service but did not pay much attention to it.  He also reasserted his belief that calling the statements he had obtained from other veterans "buddy statements" degraded the information contained in the statements.  

In a December 2010 letter, the Veteran's wife reported that she had known the Veteran since 1959 and that from the time she first met him until the present, he had always complained of ringing in the ears and had suffered from hearing loss.  She reported that the hearing loss had been a constant problem and that she had always had to either repeat when she was saying or talk louder than normal.  They had also battled over the years about the volume of the radio in the car and the television.  See statement from L.G.L.  

In an April 2011 VA Form 21-4138, the Veteran asserted that the private medical opinion provided by Dr. S.T.L. should "predominate" the January 2011 VA examiner's opinion because he is a medical doctor and reviewed files and letters the Veteran showed him whereas the VA examiner had a master's degree in education.  The Board notes Dr. S.T.L. is a family physician and the VA examiner is an audiologist.

The Veteran testified before the Board in January 2012.  He again testified as to       the circumstances of his in-service noise exposure, and that he experienced tinnitus during service.  The Veteran's representative indicated that the Veteran was more concerned about VA acknowledging that he had been exposed to acoustic trauma than the percentage should service connection for bilateral hearing loss be established.  The Veteran also stated that he did not go get fitted for hearing aids in 1957 because he had heard how much they cost and he did not have the money.  The Veteran also reported that he worked for six months with the railroad firing steam engines after service, and then worked as a heavy duty coal miner for GE after that.  He also testified that he reported both hearing loss and tinnitus during a 1996 VA examination that the RO used as significant evidence against his claims, and also asserted that he told VA every time and could not speak to why it had not been written down.  

In a June 2012 statement from the Veteran after the April 2012 Board denial of his claims for service connection for bilateral hearing loss and tinnitus, he cut and pasted a different Board determination that granted claims for service connection for bilateral hearing loss and tinnitus in a case where service treatment records  were also unavailable and there were positive opinions in support of the claim.     The Veteran also again voiced his concern that the statements he had obtained    from other veterans and been demeaned and discredited by calling them buddy statements and that they should be honored.  Statements regarding the fact that        he always reported tinnitus and bilateral hearing loss and that the January 2011     VA examiner made a false statement that his service treatment records had been reviewed were repeated.  The Veteran essentially asserted that he felt he should be given the benefit of the doubt that the most persuasive medical evidence supported a finding that tinnitus and bilateral hearing loss were incurred during active service due to noise exposure.  

In a February 2015 VA Form 21-4138, the Veteran asserted that he could not see how VA would not reject the negative nexus evaluation provided by the January 2011 VA examiner, which was based on a lie, and asserted that the preponderance of the evidence includes two nexus statements starting that it is at least as likely     as not that the bilateral hearing loss and tinnitus were the result of his up close exposure to jet engine noise in service.  The Veteran also asserted that had his representative picked up on the fact that the January 2011 VA examiner falsely    said she had reviewed his missing service treatment records, he felt he would have had a positive result to his claim.  

In an October 2015 statement, the Veteran asserted that in the absence of audiograms at the beginning and end of his military service due to their loss, it is difficult or impossible to determine with certainty how much of a specific individual's hearing loss was acquired during military service.  It was his assertion that the doctrine of reasonable doubt should be applied such that service connection should be granted  for bilateral hearing loss because he currently had bilateral sensorineural hearing loss and his hearing loss was causally or etiologically related to service.  The Veteran further reported that after his discharge from active duty service, he spent most of    his working life in sales and construction supervision and was never exposed to         loud noise.  He indicated that he went to see a doctor in 1957 and hearing aids were suggested, but he could not afford them.  The Veteran also noted that the audiologist who conducted a January 2011 VA examination lied by saying the Veteran's service treatment records had been reviewed, when they are lost and not available for review, and that this statement (regarding review of his service treatment records) had been made on a May 2015 VA examination as well.  

In a November 2015 statement, the Veteran asserted that not all of the private audiometric results had been discussed and indicated that it was his belief that his upcoming VA examination would yield a "less than likely" nexus statement because the audiologist will not want to do anything different her close associates before her had decided.  

In a statement received in February 2016, the Veteran took issue with the fact that the January 2011 VA examiner had conducted his 2015 VA examination and indicated that he had confronted her about falsely stating she had reviewed his service treatment records in 2011 and that she had gotten her revenge by referring   to previous audiology tests as being normal.  The Veteran asserted that if he had not had hearing loss, he would never have gone for those tests.  The Veteran reported that two days after the 2015 VA examination, he went to another doctor and showed him files and letters and he provided a positive nexus opinion about his hearing loss.  

Turning to the other evidence, the Board notes that the Veteran has been diagnosed during the course of the appeal with bilateral hearing loss and tinnitus.  Accordingly, the first criterion for establishing service connection for those claims has been met.  The second criterion for establishing service connection for bilateral hearing loss    and tinnitus, namely in-service incurrence of an event, has also been met.  This is so because the Board has determined that exposure to acoustic trauma is consistent with the Veteran's duties during service in the U.S. Air Force working on flight lines.  In other words, the Board is conceding that the Veteran was exposed to loud noise during service.  

The question in this case regarding the claims for service connection that remains   to be resolved is whether the Veteran's current bilateral hearing loss and/or tinnitus is related to his active duty service.  The available medical evidence in this case includes private and VA treatment records, as well as several VA examination reports.  

The Veteran underwent a VA general medical examination in May 1994, at which time he did not report any decrease in hearing acuity or tinnitus/ringing in his ears, though he noted a history of external otitis.  His ears were noted to be clear with no inflammation.

The Veteran underwent a VA audiological examination in July 1996.  The audiologist noted that the Veteran had been referred for audiological evaluation    due to complaints of difficulty hearing an instructor at college as well as his spouse and son telling him that he had the television too loud.  Hearing acuity from 250 to 8000 Hertz was determined to be within normal limits; however bilateral speech recognition scores at that time were 92 percent with a presentation level of 45 decibels, and 88 percent with binaural presentation of simultaneous noise.  As such, the Veteran met the VA regulatory criteria for bilateral hearing loss in July 1996.  It was determined at that time that the Veteran was not a candidate for amplification.  He was advised of the test results and was provided suggestions for listening in less than ideal acoustic environments.  It was also noted that his problems stemmed from poor listening environments and a lack of attention to auditory stimuli at home.  Communication strategies were provided.

The Veteran underwent several subsequent VA audiological evaluations.  In January 2001, comparison with the results from July 1996 revealed a 10 decibel hearing loss decrease in acuity at 6000 and 8000 Hertz in the left ear, but no other significant change.  See VA Form 10-2364.  He had been referred due to reported difficulty hearing his wife and hearing over the telephone.  The Veteran was not a candidate for amplification as his hearing was within normal limits; suggestions were provided to improve communication in specific situations the Veteran posed as difficult listening environments.  See audiology consult note.  In December 2005, reinstruction was required and responses were slow.  See VA Form 10-2364.  It   was again determined that the Veteran was not a candidate for amplification.  See audiology consult note.  Hearing aids were issued by VA for the first time in April 2008.  

The Veteran underwent a VA audio examination in January 2011.  The audiologist noted that the Veteran reported that his hearing was within normal limits when he entered active duty and that he also related a history of noise exposure from jet engines and aircraft in service.  As a civilian, he worked in sales and construction for 40 years.  He did not use firearms on a recreational basis.  The Veteran reported a history of tinnitus that had been present since he returned home from active duty.  Audiometric studies revealed puretone thresholds of 35, 40, 45, 50 and 60 decibels in the right ear and 35, 35, 40, 45, and 50 decibels in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  Speech discrimination ability was 84 percent   in the right ear and 88 percent in the left ear.  The examiner diagnosed bilateral hearing loss and tinnitus.  The examiner concluded that the Veteran's testing results were more consistent with presbycusis (age-related) hearing loss and that it was less likely that his current bilateral hearing loss and tinnitus resulted from active duty noise exposure.  The Court determined that this examination was inadequate because the examiner's opinion appeared to be based in significant part on a    review of service treatment records that are unavailable.  See November 2013 Memorandum Decision.  

The Veteran submitted a January 2011 letter from family physician, Dr. S.T.L.  It was reported that the physician noticed decreased hearing in both ears during the history part of an office visit that month; that the Veteran reported that he had been in the Air Force and had been assigned to flight line security at a base with fighter bomber F84 jet aircraft from 1952 until 1955; and that he was exposed to jet engine aircraft noise without the benefit of ear protection on a regular basis.  Dr. L. was of the opinion that the Veteran's bilateral hearing loss and tinnitus were at least as likely as not to have been a result of his exposures during his service years.  

The Veteran submitted a January 2012 private medical record from Dr. G.C.Z. at Jefferson Surgical Clinic.  It was noted that the Veteran presented requesting a "nexus statement" in regards to his chronic hearing loss and tinnitus and that he brought in attestations from his fellow service members indicating active service providing security for flight line and Air Force base with bomber and fighter jet aircraft from 1952 to 1955.  It was also noted that at the Veteran's current age, he was approximately 18-21 at that time.  The Veteran reported complaining of ringing in the ears to a local physician in 1957 and was told to have his hearing evaluated; and that he presented again with hearing loss and tinnitus in 1970.  Dr. Z. concluded that the Veteran had severe to profound sensorineural hearing loss appearing much worse than average for his age, and with onset of symptoms of hearing loss and tinnitus at a very young age and only following military exposure to excessive  noise levels of an unprotected nature.  Dr. Z. indicated that the tinnitus was caused by the sensorineural hearing loss and was from the same etiology.  Dr. Z. noted    the onset of tinnitus in the Veteran's 20s following his noise exposure complaints and provided an opinion that the tinnitus and hearing loss are at least as likely as  not related to the Veteran's noise exposure during active military service.  Dr. Z. 
indicated that the opinion provided was based on his experience as an otolaryngologist-head/neck surgeon specializing in the diagnosis and management of hearing loss.  

The Veteran also submitted a January 2012 private medical record from Lewis-Gale Physicians, L.L.C.  The Veteran's chief complaint included reduced hearing and tinnitus.  It was noted that the Veteran had a longstanding history of hearing loss; that he wore hearing aids in both ears; and that he had loud tinnitus.  The Veteran reported that his hearing loss began in 1952 when he was serving in the Air Force and was exposed to loud jet engine noise.  It was also noted that the Veteran had worked at General Electric and in the construction industry since his military service.  Following physical examination, which revealed severe to profound hearing loss in both ears on audiometric evaluation and speech discrimination scores of 24 percent on the right and 20 percent on the left, it was noted that the Veteran asked the examining physician to make a statement regarding his hearing loss.  The physician indicated that "his profound hearing loss is not consistent     with solely noise exposure as a cause.  His tinnitus is most likely related to noise exposure with damage in the high-frequency hearing cells."  

The Veteran submitted a February 2015 private medical record from Dr. P.W.L. at Jefferson Surgical Clinic.  His chief complaint was hearing loss and in pertinent part, the Veteran reported a history of longstanding hearing loss dating back to his exposure to noise in the military, noting that he had normal hearing prior to that noise exposure and severe hearing loss after the exposure.  The Veteran also noted tinnitus in his ears that developed around the time of his military related noise exposure.  The impression was sensorineural hearing loss with resultant tinnitus.  Dr. L. reported that documentation of the Veteran's military services, including his Air Force duty and exposure to airplane noise, were reviewed.  Dr. L. stated that "it is reasonable to assume that his hearing loss developed as a result from exposure to loud noises while serving in the military as the patient states that he had normal hearing prior to his exposure and had hearing loss after his exposure."  Dr. L. also stated that the Veteran had "secondary tinnitus, which is likely related to his hearing loss."  

The Board remanded the claims for service connection in January 2015 in order     to schedule the Veteran for another VA examination, given the determination   made in the Court's January 2013 Memorandum Decision.  A VA hearing loss     and tinnitus Disability Benefits Questionnaire (DBQ) was conducted in May 2015.  The examiner indicated that the test results were not valid for rating purposes (not indicative of organic hearing loss) because inter-test reliability and objective findings were inconsistent.  The examiner also noted the results to be inconsistent with prior 2011 VA examination results, as well as with recent February 2015 private audiometric results.  It was the examiner's opinion that the Veteran's right and left ear hearing loss was not at least as likely as not (50% probability or greater) caused by or a result of an event in military service.  In the rationale section, the examiner noted that the configuration of the audiometric findings were not consistent with noise-induced hearing loss.  However, the examiner also indicated that review of the service treatment records revealed no record of audiometric hearing testing or treatment.  In regards to the claim for tinnitus, the examiner provided an opinion that is at least as likely as not (50% probability or greater) a symptom associated with the hearing loss, as tinnitus is known to be a symptom associated with hearing loss, and that it was less likely than not (less than 50% probability) caused by or a result of military noise exposure.  In the rationale section, the examiner indicated in part that there was no report of a specific noise event or injury on active duty that initiated tinnitus.  Given that the examiner did not consider the Veteran's conceded exposure to acoustic trauma and referenced service treatment record review despite the fact that such records are not in the claims file, this opinion is not afforded any probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).

The Board remanded the claims for service connection for bilateral hearing loss and tinnitus in October 2015.  The Board explained that the rationale employed by the May 2015 VA examiner in providing the opinion pertinent to the bilateral hearing loss suggested that the examiner relied upon the examination results in rendering the opinion while finding them simultaneously invalid.  The Board found that clarification was necessary, but since the Board also found that repeat audiometric testing should be performed in an attempt to obtain valid results (since the Veteran's hearing loss configuration was shown by the record to be relevant to the claim), another examination was requested.  The Board also noted that although the May 2015 VA examiner's reference to review of the service treatment records was likely a mischaracterization of the service personnel records, since reference to service treatment records was a point of contention with the Court, the examiner who conducted the next examination should not state or refer to any "review" of service treatment records.  

The Veteran submitted a December 2015 private medical record from Dr. K.Y.C. at Carilion Clinic.  It appears that Dr. C. is in the otolaryngology ENT section of the clinic.  Dr. C. wrote that the Veteran was seen in the clinic in December 2015 for evaluation of his hearing loss and tinnitus.  Dr. C. stated "his hearing loss is least   as likely as not related to his time in the service and exposure to jet airline noise without hearing protection."  

The Veteran underwent another VA hearing loss and tinnitus examination in December 2015, pursuant to the Board's October 2015 remand.  It was the examiner's opinion that the Veteran's right and left ear hearing loss and tinnitus were not at least as likely as not caused by or a result of an event in military service.  The rationale for the opinion on the bilateral hearing loss was based on the fact that the documentation for the audiological exams showed normal hearing was present in 1996, 40 years after the Veteran's 1956 discharge from active duty, which gave no indication of permanent hearing loss during active duty service, as hearing loss due to noise exposure occurs at the time of the exposure and not at a later date.  The VA examiner cited an Institute of Medicine's (IOM) study on delayed hearing loss in humans.  The rationale for the opinion on the tinnitus was also based on the fact that audiological examinations showed normal hearing was present in 1996, 40 years after the Veteran's 1956 discharge from active duty, such that there was no evidence of ear or hearing damage from noise exposure or acoustic trauma.  

Since it did not appear that the December 2015 VA examiner considered the results obtained during speech recognition testing in July 1996, which, as stated above,    meet the VA regulatory criteria for bilateral hearing loss, the Board determined that another medical opinion was needed, and sought an expert medical opinion from an audiologist in June 2016.  The expert was asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the current hearing loss and/or tinnitus noted during the course of the claim are causally related to the Veteran's active duty service, to include the conceded exposure to acoustic trauma.  

The requested opinion was provided in July 2016 and was signed by two audiologists (one the chief) and the chief ENT physician at the VA Loma Linda Healthcare System.  It was noted that the claims file and literature review was completed and that the Veteran's hearing loss is less likely than not a result of active duty service.  The opinion noted that the Veteran exhibited normal hearing sensitivity bilaterally on July 3, 1996, and January 24, 2011, and then showed a subsequent progressive hearing loss bilaterally beginning at least as early as December 2005 and noted on hearing evaluations obtained in January 2011, January 9, 2012, January 11, 2012, February 2015, December 7, 2015, and December 10, 2015.  The experts provided a summary of audiograms and noted the Board's determination that the VA examiner incorrectly stated that the documentation for the audiological exams showed normal hearing was present in 1996. The experts explained that while it was true that word recognition scores obtained on the 1996 evaluation are considered to meet the regulatory criteria for hearing loss, the word recognition test that was performed was not adequate for rating on that date as modified performance-intensity function was not performed in either ear.  

The experts went on to state that a modified performance-intensity function must        be obtained to determine best performance in speech recognition testing during audiological evaluation and that the December 2015 VA examiner correctly stated that the audiological evaluation in 1996 was considered normal since only puretone threshold information can be considered for rating purposes.  The experts also discussed that inconsistencies were noted in the audiometric tests and that, therefore, hearing evaluations should be viewed cautiously as they may contain a non-organic component to the hearing loss.  For example, on the January 2011 audiogram comments, it stated "Veteran's test results are inconsistent between tests by same audiologist.  Initial pure-tone responses were not consistent with SRT responses by 15-25 dB."  Also, when comparing the hearing evaluations performed on January   9, 2012, and January 11, 2012, a difference in word recognition scores (76 percent on January 9; 24 percent on January 11) was seen in the right ear, and a different    (72 percent on January 9; 20 percent on January 11) was seen in the left ear, while the puretone thresholds were essentially the same bilaterally on the two dates.  

In regards to hearing loss and delayed onset, the experts cited a 2006 report by The Institute of Medicine, which remains the most comprehensive review regarding effects of noise exposure in the veteran population.  That report states "there is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later   in one's lifetime, long after the cessation of that noise exposure.  Although the definitive studies to address this issue have not been performed, based on the anatomical and physiological data available on the recovery process following   noise exposure, it is unlikely that such delayed effects occur."  In regards to the Veteran's tinnitus, the experts provided an opinion that it is less likely than not a result of active duty service.  The experts noted that the Veteran did contend that    the tinnitus was present since leaving active duty service, but that the earliest documentation of tinnitus was during the January 2011 VA audio examination.    The experts reported that given that hearing sensitivity as measured by puretone thresholds were normal in the Veteran as late as 1996 (40 years post noise exposure) and that the most likely cause of tinnitus is hearing loss, it is less          likely than not that tinnitus is a result of active duty noise exposure.  

The first indication that the Veteran met the criteria for hearing loss found at 38 C.F.R. § 3.385 was in January 2001 for the left ear (when he exhibited word recognition scores of 92 percent in that ear) and in December 2005 for the right ear (when he exhibited word recognition scores of 92 percent in both ears).  As there is no competent evidence of bilateral hearing loss in service or within one year following the Veteran's January 1956 discharge from service, competent evidence linking the current condition with service is required to establish service connection.  

At this juncture, the Board notes that the Veteran has reported experiencing a  decrease in hearing acuity during service.  While the Veteran is competent to report this finding, the Board does not find it credible.  This is so because the Veteran did not report any decrease in hearing acuity during the May 1994 VA general medical examination; nor did he make such an assertion during the July 1996 VA audiological examination, when he specifically sought treatment due to complaints of difficulty hearing an instructor at college as well as his spouse and son telling him that he had the television too loud, but made no mention that he had experienced trouble hearing dating back to service.  The Veteran also did not report a decrease in hearing acuity in VA audiological consults subsequent to July 1996.  In fact, it was not until after the Veteran initiated his claim in 2009 that he asserted experiencing a decrease in hearing acuity during service.  For these reasons, the Board attaches greater probative weight to the statements he made when seeking treatment related to trouble hearing than to the statements has made since initiating a claim for VA compensation benefits for bilateral hearing loss.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest in the outcome of a proceeding may affect the credibility of testimony).  As such, the current contentions made in the pursuit of benefits are not persuasive.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).

The Board also acknowledges the many statements submitted by individuals who served with the Veteran (that the Veteran reportedly spent great time tracking down), most of whom detailed the already-conceded exposure to noise they and    the Veteran endured during service, though some discussed witnessing the Veteran's decrease in hearing acuity after service.  See e.g., February 2009 statement from B.P.(had observed the Veteran's hearing loss at their annual reunion); February 2009 statement from J.G. (had observed the Veteran's hearing loss at their yearly reunion); January 2010 letter from R.C.S. (had visited with the Veteran at his home and numerous places and times over the years following their assignment in the United Kingdom and it was evident throughout the years that he had hearing loss); February 2010 letter from T.E.H. (had visited the Veteran over the years and it was obvious that his hearing was not as it should be and that he had trouble understanding the normal speech until he got the hearing aids several years ago); February 2010 letter from J.A.H. (had kept in touch with the Veteran since "the Grove" and had noticed him having hearing loss when together on numerous occasions); February 2010 letter from W.G.M. (had visited him at his home and numerous other places and he had to talk louder so the Veteran could hear because his hearing abilities were reduced).  The Board also acknowledges the statement made by the Veteran's wife that the Veteran had experienced hearing loss since 1959, when she met him.  While these individuals are competent to report observable symptoms, none are shown to be competent to report that the observed symptomatology was due to a bilateral hearing loss disability, as the diagnosis     and extent of hearing loss is a matter not capable of lay observation and requires medical testing and expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  To the extent that some of the individuals who served with the Veteran expressed their belief that he had hearing loss as a result of his exposure to acoustic trauma during service, none of them have shown that they have specialized training sufficient to render such an opinion as the etiology of bilateral hearing loss also requires medical expertise to determine.  Id.  Therefore these lay assertions as to onset and etiology of hearing loss disability to be entitled to little, if any, probative value.  

There are many opinions of record provided by medical professionals that address the etiology of the Veteran's bilateral hearing loss.  Only the opinion provided by the December 2015 VA examiner and the July 2016 expert medical opinion are afforded any probative value.  

As noted above, the Court determined that the opinion provided by the January 2011 VA examiner, namely that the Veteran's testing results were more consistent with presbycusis (age-related) hearing loss and that it was less likely that his current bilateral hearing loss resulted from active duty noise exposure was inadequate because the examiner's opinion appeared to be based in significant part on a    review of service treatment records that are unavailable.  See November 2013 Memorandum Decision.  

The opinion provided in a January 2011 letter by Dr. L., namely that the Veteran's bilateral hearing loss was at least as likely as not to have been a result of his exposures during his service years, was not accompanied by any rationale and is 
of no probative value.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

The opinion provided in January 2012 by Dr. Z. at Jefferson Surgical Clinic was based on the Veteran's report, as well as the letters submitted by those who served with him, that the Veteran experienced hearing loss in service.  The opinion provided in February 2015 by Dr. L. at Jefferson Surgical Clinic was based on the Veteran's report that he had normal hearing prior to that noise exposure and severe hearing loss after the exposure.  However, as these opinions were based on a history that the Board has found to be unpersuasive and failed to consider that the Veteran's puretone thresholds were within normal limits in 1996, the opinions were not based on a full and accurate picture and are afforded little, if any, probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is      the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative); see also Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("If the opinion is based on an inaccurate factual premise, then it is correct   to discount it entirely") (citing Reonal)).

The Board again notes that the opinion provided by the May 2015 VA examiner    did not consider the Veteran's conceded exposure to acoustic trauma such that the opinion is not afforded any probative value.  The December 2015 opinion from     Dr. C. at Carilion Clinic, namely that the Veteran's hearing loss is at least as likely as not related to his time in the service and exposure to jet airline noise without hearing protection, was not accompanied by any rationale and is also not afforded any probative value.  See Stefl, supra.  

This leaves the opinion provided by the December 2015 VA examiner and the July 2016 expert medical opinion.  At this juncture, the Board acknowledges that in seeking an expert medical opinion, it noted that the December 2015 VA examiner had incorrectly stated that the documentation for the audiological exams shows normal hearing was present in 1996, and that another opinion was needed to address the results obtained during speech recognition testing in July 1996 that met the VA regulatory criteria for bilateral hearing loss.  As explained in the July 2016 expert medical opinion, however, the December 2015 VA examiner correctly stated that the audiological evaluation in 1996 was considered normal since only puretone threshold information can be considered for rating purposes as the speech recognition testing was not adequate for rating purposes.  

The Board affords great probative weight to the opinion provided by the December 2015 VA examiner and the July 2016 expert medical opinion, which determined that the Veteran's bilateral hearing loss was not etiologically related to his active duty service, to include his conceded exposure to acoustic trauma.  The opinions were based on a detailed rationale that, in turn, was based on the evidence specific to this Veteran.  As such, they are afforded high probative value.  See Nieves-Rodriguez, supra.

In regards to the claim for service connection for tinnitus, the Board notes that the Veteran has asserted that he has experienced tinnitus since service.  The Veteran is competent to report that tinnitus was present in service and that it has existed from service to the present.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1376-77; Charles v. Principi, 16 Vet. App 370, 374 (2002).  However, the Board does not find these assertions to be credible.  In this regard, the Veteran did not report any ringing in his ears/tinnitus during the May 1994 VA general medical examination, when he volunteered information such as having external otitis and having rhinitis all his life, but made no mention of ringing or roaring.  Nor did he make such an assertion during the July 1996 VA audiological examination, when he specifically reported trouble with hearing.  The Veteran also did not report ringing in his ears/tinnitus in VA audiological consults subsequent to July 1996.  In fact, it was not until after the Veteran initiated his claim in 2009 that he asserted experiencing tinnitus in service and since.  For these reasons, the Board attaches greater probative weight to the statements he made when seeking audiological treatment than to the statements has made since initiating a claim for VA compensation benefits for bilateral hearing loss.  See Cartright, 2 Vet. App. at 25; see also AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

The Board acknowledges the many statements submitted by individuals who served with the Veteran, most of whom detailed the already-conceded exposure to noise they and the Veteran endured during service, though many discuss remembering the Veteran complain about tinnitus after service.  See e.g., January 2010 letter from R.C.S. (had visited with the Veteran at his home and numerous places and times over the years following their assignment in the United Kingdom and he had always complained of the roaring in his ears); February 2010 letter from T.E.H. (he had visited the Veteran over the years and had always heard him complain of tinnitus); February 2010 letter from J.A.H. (the Veteran had complained of ringing in the  ears over the years when J.A.H. had been in his company).  The Board also acknowledges the statement made by the Veteran's wife that the Veteran had always complained of ringing in the ears since 1959, when she met him.  While these individuals are competent to report what the Veteran told them, these statements are being made more than 50 years after the Veteran's discharge from service and are not persuasive, in light of the medical evidence during which the Veteran did not report such symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).  Indeed, if the Veteran's ringing/roaring were so bothersome that he reported it to friends and family, it is unlikely that he would have failed to mention such to medical providers when seeking treatment for ear-related problems in the 1990s.  See AZ, supra.  To the extent that any of the individuals who served with the Veteran expressed their belief that he had tinnitus as a result of his exposure to acoustic trauma during service, none of them have shown that they have specialized training sufficient to render such an opinion.  See Jandreau, 492 F.3d at 1376-77.  Therefore these lay assertions are afforded little, if any, probative value.  

Since the most probative evidence is against a finding of tinnitus in service or within one year following the Veteran's January 1956 discharge from service, competent evidence linking the tinnitus with service is required to establish service connection.  There are many opinions of record provided by medical professionals that address the etiology of the Veteran's tinnitus.  

As noted above, the Court determined that the opinion provided by the January 2011 VA examiner, namely that it was less likely that the Veteran's tinnitus resulted from active duty noise exposure, was inadequate because the examiner's opinion appeared to be based in significant part on a review of service treatment records that are unavailable.  See November 2013 Memorandum Decision.  

The opinion provided in a January 2011 letter by Dr. L., namely that the Veteran's tinnitus was at least as likely as not to have been a result of his exposures during his service years, and the opinion provided in a January 2012 private medical record  from Lewis-Gale Physicians, L.L.C., that the Veteran's tinnitus is most likely    related to noise exposure with damage in the high-frequency hearing cells, were      not accompanied by any rationale and are of no probative value.  See Stefl, 21 Vet. App. at 124.  

The opinion provided in January 2012 by Dr. Z. at Jefferson Surgical Clinic, namely that tinnitus was at least as likely as not related to the Veteran's noise exposure during active military service, was based on the Veteran's report, as well as the letters submitted by those who served with him, that the Veteran experienced tinnitus in service.  Since the Board has determined that the accounts of tinnitus in service are not credible, this opinion is based on an inaccurate factual premise and is not afforded any probative value.  See Reonal, 5 Vet. App. at 461; see also Monzingo, 26 Vet. App. at 107.

The Board again notes that the opinion provided by the May 2015 VA examiner   did not consider the Veteran's conceded exposure to acoustic trauma such that the opinion is not afforded any probative value.    

This leaves the opinion provided by the December 2015 VA examiner and the    July 2016 expert medical opinion.  The Board again acknowledges that in seeking an expert medical opinion, it noted that the December 2015 VA examiner had incorrectly stated that the documentation for the audiological exams shows normal hearing was present in 1996, and that another opinion was needed to address the results obtained during speech recognition testing in July 1996 that met the VA regulatory criteria for bilateral hearing loss.  As explained in the July 2016 expert medical opinion, however, the December 2015 VA examiner correctly stated that the audiological evaluation in 1996 was considered normal since only puretone threshold information can be considered for rating purposes.  

The Board affords the opinion provided by the December 2015 VA examiner and the July 2016 expert medical opinion, which determined that the Veteran's tinnitus was not etiologically related to his active duty service, to include his conceded exposure to acoustic trauma, were based on a detailed rationale that, in turn, was based on the evidence specific to this Veteran.  As such, they are afforded high probative value.  See Nieves-Rodriguez, supra. 

In sum, the Board finds the lay assertions of the Veteran experiencing tinnitus in service and continuing since service are not probative or persuasive, and that the most probative medical evidence is against a link between current tinnitus and service.  The Board also notes that the opinion provided in February 2015 from Dr. L. at Jefferson Surgical Clinic determined that the Veteran's tinnitus was secondary and likely related to his hearing loss.  As service connection for bilateral hearing loss is being denied, service connection for tinnitus on a secondary basis is not warranted.  38 C.F.R. § 3.310.  

As the preponderance of the evidence is against the claims, the statutory provisions regarding resolution of reasonable doubt are not applicable.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54.

Earlier Effective Date

The Veteran asserts that he should be awarded an earlier effective date for the grant of a 30 percent rating for his left shoulder disability, to include an effective date     as early as September 30, 1993, when service connection became effective.  He contends that his left shoulder disability has been at the same severity, consistent with a 30 percent rating, since that time, and because he had a pending claim for increase prior to January 24, 2009.

In general, unless specifically provided otherwise, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final adjudication, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (2016).

With regard to claims for increase, VA laws and regulations provide that the effective date "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore," unless specifically provided otherwise.  38 U.S.C.A. § 5110(a).  Section 5110(b)(2) provides otherwise by stating that the effective date of an increased rating "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  Under 38 C.F.R. § 3.400(o)(1), except as provided in paragraph (o)(2), the effective date is "date of receipt of claim or date entitlement arose, whichever is later."  Paragraph (o)(2) provides that the effective date is the "[e]arliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within one year from such date otherwise, date of receipt of claim." 

A specific claim in the form prescribed by the Secretary must be filed in order      for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2014).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui generis may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2014).  

A report of examination or hospitalization that meets certain criteria will be accepted as an informal claim for an increase or to reopen provided the report relates to a disability that may establish entitlement.  38 C.F.R. § 3.157(a) (2014).  The date of outpatient or hospital examination or date of admission to a VA or uniformed service hospital will be accepted as the date of receipt of the claim.  38 C.F.R. § 3.157(b)(1) (2014).  Evidence received from a private physician or layperson will also be accepted as a claim when the evidence is within the competence of the physician or layperson and shows the reasonable probability of entitlement to benefits.  The date of receipt  of such evidence will be accepted as the date of receipt of the claim.  38 C.F.R. § 3.157(b)(2) (2014).

Regulations governing what constitutes a claim were recently revised effective March 24, 2015; however, as the Veteran's claim was received prior to that date, the Board must apply the older regulations.

In this case, service connection for residuals of a left shoulder injury with marked degenerative changes was awarded by a June 1995 rating decision.  The Veteran was assigned a 20 percent disability rating, effective September 20, 1993.  Although notified of this rating decision later in July 1995, the Veteran did not appeal the decision, contrary to his recent testimony.

In this regard, in a July 1995 statement, the Veteran requested that the RO "take another look at" lay statements and evidence in his claims file "and see if you can conclude a more favorable rating decision."  He continued that he was aware that    "I have impairment limiting motion of my left arm at any degree from the side starting at zero."  While the Veteran contends that statement received should now be interpreted as a notice of disagreement with the June 1995 rating decision, the Board disagrees as, in the July 1995 statement, the Veteran did not explicitly express disagreement with or indicate that he wanted appellate review of the June 1995 rating decision.  See 38 C.F.R. § 20.201.  Indeed, the Veteran had already demonstrated actual knowledge of how to appeal a rating decision, as evidenced    by a January 1995 written statement in which he expressly instructed the RO to "consider this [statement] an appeal of your determination of 1/03/95" if a positive decision could not be reached on a claim for service connection.  The Veteran also specifically referenced "an appeal to the denial of my veterans claim..." in December 1994 correspondence to his Congressman.

Thus, by July 1995, the Veteran had previously demonstrated actual knowledge     of how to appeal a rating decision, and the Board finds that absent such a request for appellate review or reference to an appeal in his July 1995 statement, such does not constitute a notice of disagreement.  38 C.F.R. § 20.201.  Indeed, neither the Veteran nor his representative challenged the RO's characterization of the statement 
as a claim for increased rating in correspondence to the congressman dated September 14, 1995.  Moreover, the Veteran made specific reference to the September 14, 1995 correspondence in a November 1995 statement. 

Nevertheless, the Board finds, consistent with the RO's characterization, that the July 1995 statement is a claim for increased rating for the left shoulder disability.  See 38 C.F.R. § 3.155.  As no action was taken on that claim by the RO, despite acknowledgement of receipt of such claim in September 1995, that claim remained pending until such time as a claim for increased rating for the left shoulder disability was adjudicated - in this case, the April 2009 rating decision continuing a 20 percent rating, and the May 2012 rating decision granting the 30 percent rating.  "[A] reasonably raised claim remains pending until there is...an explicit adjudication of a subsequent 'claim' for the same disability."  Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007). 

As noted above, effective dates are based on the date a claim is received or the date entitlement arose, whichever is later.  Thus, the question presented is whether the Veteran's left shoulder disability manifested symptoms sufficient to warrant an increase in his disability to the 30 percent rating prior to January 24, 2009.

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2016). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2016).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints    and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2016); see also 38 C.F.R. §§ 4.45, 4.59 (2016).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The Veteran's left shoulder disability has been rated based upon limitation of arm motion.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  The record shows that the Veteran is right-handed, and thus, his left arm/shoulder is considered his minor     arm for rating purposes.

Under Diagnostic Code 5201, a 20 percent rating is assigned for limitation of minor arm motion at shoulder level or to midway between the side and shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  A maximum 30 percent rating is warranted for limitation of the minor arm motion to 25 degrees from the side.  Id.

As stated, the Veteran contends that he is entitled to a higher 30 percent rating for his left shoulder prior to January 24, 2009.  However, notwithstanding the earlier date of claim, the Board finds that the probative evidence of record does not support entitlement to an effective date earlier than January 24, 2009, for the award of an increased 30 percent rating for a left shoulder disability. 

Indeed, there is no medical evidence pertinent to the left shoulder during the period from July 20, 1995 to January 24, 2009.  While there are some VA treatment records dating from 1996 to 2008, those records generally relate to audiology.  Importantly, the Veteran has consistently reported that he did not receive any treatment for his left shoulder.  A March 2009 VA examiner noted the Veteran's report that "[a]fter leaving the military he says he had no care for left shoulder.     No surgeries, no injections...no current treatment."  A January 2011 VA examiner similarly documented that "[a]fter leaving the military he says he had no care for the left shoulder," except for a report of being prescribed Motrin by VA for pain    in approximately 1995, and current use of pain medication.  Consistent with the January 2011 report, a May 1994 VA examination report also shows that the Veteran did not receive further treatment for his left shoulder after service, but    that medication prescribed by VA for right foot pain helped his left shoulder considerably.  Thus, the Board concludes that there is no medical evidence relating to the left shoulder during the relevant period between the date of claim in July 1995 and the current effective date of January 24, 2009, upon which to factually ascertain any increase in severity. 

Furthermore, the Board also notes that neither the May 1994 VA examination 
that is most proximate to the July 1995 claim and/or the effective date of service connection, nor the March 2009 VA examination that is most proximate to the current effective date of January 24, 2009, show findings consistent with a higher 30 percent rating.  During both the May 1994 and March 2009 VA examinations, the Veteran exhibited left arm/shoulder flexion, abduction, internal rotation, and external rotation all to 90 degrees, albeit with the examiner's assistance in March 2009 due to the Veteran's resistance to moving his shoulder during the examination.  Significantly, however, despite the examiner's production of range of motion during the examination and the Veteran's other complaints of giving way, pain, stiffness, and weakness, the March 2009 examiner noted that there were no signs of muscle atrophy from non-use.  The Board also observes that even during the most recent January 2011 VA examination, the Veteran did not exhibit limitation of left arm motion to 25 degrees from the side.

Additionally, the various lay statements of record dated in 1994 and 1995 relate to knowledge of the Veteran's left shoulder disability in service and post service in the 1950s, 1970s, and 1980s, years prior to the period on appeal, and do not otherwise support that the Veteran was limited in his left arm/shoulder to 25 degrees from the side in the year prior to July 1995.

The Board has also considered whether a higher 30 percent rating is warranted under any other diagnostic code prior to January 24, 2009.  Given the objective evidence of movement of the left shoulder during May 1994 and March 2009 VA examinations, the joint is clearly not ankylosed.  38 C.F.R. § 4.71a, Diagnostic Code 5200.  Nor is there any competent evidence that he has fibrous union or other impairment of the humerus to warrant a rating in excess of 20 percent.  38 C.F.R.      § 4.71a, Diagnostic Code 5202.

To the extent that the Veteran has asserted an increase in the severity of his left shoulder disability prior to January 24, 2009, or that his symptoms have always been consistent with a 30 percent rating, to include his July 1995 statement that he has "impairment limiting motion of my left arm at any degree from the side starting at zero," his statements are not persuasive.  As a lay person, he is not competent to opine as to precise degrees of impairment, such as limitation of arm motion to 25 degrees, which requires medical training that he is not shown to possess.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, despite the Veteran's July 1995 report of "liv[ing] with an incapacitated left arm for 43 years," the Board finds it significant that even 14 years later, a March 2009 VA examiner found no signs of muscle atrophy from non-use.  In any event, the Board finds the objective evidence of record to be more probative than the Veteran's statements, and in this case, the most proximate evidence to the relevant period does not show objective findings even approaching limitation of the left arm/shoulder to 25 degrees from the side to warrant a higher rating at any time prior to January 24, 2009.

The February 2016 Joint Motion determined that remand of this claim (denied in the January 2015 Board decision) was needed in order for the Board to discuss whether a medical opinion is warranted to ascertain a proper effective date for the Veteran's left shoulder condition.  The Joint Motion cited Chotta v. Peake, 22 Vet.App. 80, 85 (2008), in stating that the Court has held that a retrospective medical opinion may be necessary for VA to properly decide a claim if the       record lacks sufficient medical evidence regarding a time period at issue.  

The Board disagrees that a retrospective medical opinion is needed in this case, and  finds that the medical record is adequate to provide a retrospective depiction of the Veteran's left shoulder during the relevant time period, even in the absence of medical evidence.  In so finding, the Board reiterates that the Veteran did not exhibit left shoulder limitation of motion that met the criteria for a 30 percent rating at the time of the VA examinations in May 1994 (most proximate to the July 1995 claim for increase), March 2009 VA (most proximate to the current effective date of January 24, 2009), or January 2011 (most recent); and that there is no evidence, to include a probative history, of a period of worsening in the time period at issue.  Such is further bolstered by the fact that the Veteran required no treatment for the condition, and there is no muscle atrophy suggesting disuse.  For these reasons, obtaining a retrospective opinion is not warranted.  

In closing the Board again states that the effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  In this case, the most probative evidence indicates that the Veteran's left shoulder disability did not more nearly approximate the criteria for a 30 percent rating for the period of the claim prior to January 24, 2009.  38 C.F.R. § 3.400(o).  Thus, the Board concludes that     an effective date earlier than January 24, 2009, for the assignment of a 30 percent rating for the left shoulder disability is not warranted. 

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

An effective date earlier than January 24, 2009, for the award of a 30 percent disability rating for residuals of a left shoulder injury with marked degenerative changes, is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


